United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1946
Issued: January 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2013 appellant filed a timely appeal from the March 20, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation effective
March 21, 2013 for failure to submit a Form EN-1032 when requested.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on November 15, 2010 appellant, then a 56-year-old plate printer,
sustained a right elbow sprain and right lateral epicondylitis while using a wrench to tighten
plates on a printing press.2 He was placed on compensation benefits.
In January 2012, appellant began to participate in an OWCP-sponsored vocational
rehabilitation program.3
In a January 24, 2013 letter sent to appellant’s address of record, OWCP asked him to
complete a Form EN-1032 within 30 days to provide information regarding any earnings during
the prior 15-month reporting period. Appellant was advised that his benefits would be
suspended pursuant to 20 C.F.R. § 10.528 if the completed form was not received by OWCP
within 30 days. No response was received.
By decision dated March 20, 2013, OWCP suspended appellant’s wage-loss benefits
effective March 21, 2013. It found that he had not returned a completed Form EN-1032 within
the allotted time, as required. OWCP informed appellant that his compensation benefits would
be restored retroactively from the date of suspension upon receipt of the completed form.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.5 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.6
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.7

2

On the traumatic injury form he filed on November 26, 2010, appellant listed a home address in Waldorf,
Maryland.
3
4

The vocational rehabilitation reports all bear appellant’s home address in Waldorf, Maryland.

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.528.

6

See N.G., Docket No. 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius
Beverly, 53 ECAB 305 (2002).
7

Supra note 4.

2

It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual. This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.8
ANALYSIS
OWCP requested that appellant submit a Form EN-1032 with respect to any employment
activity performed for the prior 15 months. It requested the information by letter dated
January 24, 2013 and advised him to submit the form within 30 days or his compensation could
be suspended. The record establishes that appellant did not respond prior to the March 20, 2013
OWCP decision.
On appeal appellant asserts that he did not receive the Form EN-1032 because, at the time
it was mailed, he was living in North Carolina. He contended that he advised his vocational
rehabilitation counselor of the change of address. However, appellant’s address of record at the
time of the mailing of the Form EN-1032 was his address in Waldorf, Maryland. There is no
evidence that he advised OWCP of a change of address in writing prior to that time. The Form
EN-1032 was properly addressed and duly mailed in the course of business to the address of
record and it is presumed to have been received by appellant. There is no contrary evidence of
record to rebut this presumption.9
Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation effective March 21, 2013 pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation effective
March 21, 2013 for failure to submit a Form CA-1032 when requested.

8

Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

9

Appellant also asserted that he could not accept a position offered by the employing establishment because he
had moved. However, this issue is not currently before the Board.

3

ORDER
IT IS HEREBY ORDERED THAT the March 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

